It stDETAILED ACTION
In Reply filed on 04/19/2022, claims 1, 3-6, and 10 are pending. Claims 2 and 7-9 are cancelled. Claims 1, 3, and 5 are currently amended. Claim 10 is newly added. Claims 1, 3-6, and 10 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to the specification have been withdrawn based on the Applicant’s amendment. 
35 USC 112(b) rejection of claims 5-6 have been withdrawn based on the Applicant’s amendment. 
35 USC 102 rejections of claims 1, 3, and 5-6 as being anticipated by Devaraj are maintained in view of the Applicant’s argument. See Response to Argument below. 
35 USC 102/103 rejection of claim 4 as being unpatentable in view of Devaraj is maintained in view of the Applicant’s argument. See Response to Argument below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0281232 (“Devaraj et al” hereinafter Devaraj).
Regarding Claim 1, Devaraj teaches a resin powder ([0161], polymeric powder S1) for producing a three-dimensional object ([0001], selective laser sintering), the resin powder ([0161], polymeric powder S1) comprising:
columnar particles ([0045], a polymeric based particle may have a generally cylindrical shape) each having a bottom surface and a top surface that are approximately parallel with each other ([0045], the polymeric based particle may be a right cylinder, which by definition, has two parallel surfaces on both ends),
wherein the resin powder has a number-average equivalent circle diameter of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns and a median of 57.6 microns), and 
wherein a median in an equivalent circle diameter-based particle size distribution of the resin powder is higher than the average equivalent circle diameter (median is higher than the mean).
Regarding Claim 3, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, wherein the columnar particles have a cylindrical length of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the cut length of the powder has a mean of 56.4 microns) and a cylindrical diameter of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns).
Regarding Claim 5, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, the resin powder comprising at least one compound selected from the group consisting of polyolefin, polyamide ([0026]), polyester, polyaryl ketone, and polyphenylene sulfide.
Regarding Claim 6, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 5, wherein the polyester comprises at least one selected from the group consisting of polyethylene terephthalate, polybutadiene terephthalate, and polylactic acid ([0028], polymer feedstock includes polylactic acid).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US2018/0281232 (“Devaraj et al” hereinafter Devaraj).
Regarding Claim 4, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, wherein the resin powder has an average circularity of 0.75 or higher but 0.90 or lower ([0046], the polymeric based particle having a generally cylindrical shape may occupy at least about 75% - 99% of an interior volume of the best-fit cylindrical shape, which implies the powder has a fitted 0.75 to 0.99 circularity).
Alternatively, since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0281232 (“Devaraj et al” hereinafter Devaraj) as applied to claim 1 above, and further in view of Effect of Particle Size Gradation on the Performance of Glass-Ceramic 3D printing Process (“Sun et al” hereinafter Sun), copy provided. 
Regarding Claim 10, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, but fails to explicitly teach wherein a loose filling rate is 20% or higher but 50% or lower. As the particle size is a variable that can be modified by adjusting said the loose filling rate, with said particle size increasing as the loose filling rate decreased, as evidenced by Sun (page 581, Discussion, with the decrease of particle size, the free settle density of the loose powder decrease, which is approximated to the powder bulk density (page 584, Conclusion). However, the loose filling rate increase since the bulk density decreased because the loose filling rate is determined by dividing loose bulk density with the true density of the resin). Thus, the precise loose filling rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed loose filling rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the loose filling rate of the resin powder of Devaraj to obtain desired particle sizes (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Response to Arguments
Applicant's arguments filed on 04/19/2022 have been fully considered but they are not persuasive. 
The Applicant argues the Devaraj reference does not disclose all of the limitation in the amended claim 1. Specifically, Devaraj teaches a cut artifacts in polymer-based particles and there is a structural differences between the present application, where columnar particles each having a bottom surface and a top surface that are approximately parallel with each other as recited in claim 1 and the Devaraj reference.
The Examiner respectfully disagrees. Devaraj discloses multiple different embodiments of polymeric based particle from [0040]-[0049]. In particular, one of the embodiment discloses a polymeric based particle may have a generally cylindrical shape and that the cylindrical shape may be any three-dimensional cut cylinder, for example, a right cylinder ([0045]). A right cylinder is known to have two parallel bases on both the ends of the cylinder. Thus, Devaraj does teaches all of the limitation in the amended claim 1. 
In conclusion, the Devaraj reference does teach all of the limitation of claim 1 and the 35 USC 102 rejections of claims 1, 3, and 5-6 are maintained. Likewise, the 35 USC 103 rejection of claim 4 is also maintained. Newly added claim 10 is rejected in view of Devaraj and Sun. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754